First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Status of the Application
Claims 37-44, 48, 49, 51-58, 60-62 and 64-76 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claims 45, 46 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01576172 (ClinicalTrials.gov., 2012), Logothetis et al. (Lancet Oncol., 2012), Zhang (Asian J. of Andrology, 2014), Sandhu et al. (Asia-Pac J. Clin. Oncol., 2012) and NCT02500901 (ClinicalTrials.gov., 2015) in combination is made moot by the cancellation of the instant claims.
The rejection of claims 37-44, 48, 49, 51-58, 60-62 and 64-76 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01576172 (ClinicalTrials.gov., 2012), Logothetis et al. (Lancet Oncol., 2012), Zhang (Asian J. of Andrology, 2014), Sandhu et al. (Asia-Pac J. Clin. Oncol., 2012) and NCT02500901 (ClinicalTrials.gov., 2015) in combination is maintained.
NCT‘172 teaches the treatment of patients with metastatic castration-resistant prostate cancer with abiraterone acetate, prednisone and veliparib (see page 3, Experimental: Arm II).
Logothetis et al. teaches patients with metastatic castration-resistant prostate cancer previously treated with docetaxel, abiraterone acetate and prednisone offer significant benefits in terms of pain relief, delayed pain progression, etc. (see the entire article, especially Interpretation, page 1210; Discussion, pages 1215-1216). The reference teaches 28-day cycles of orally administered 1g abiraterone acetate in combination with 5mg of prednisone (see page 1211, Methods).
Zhang teaches the use of PARP inhibitors, such as, niraparib in the treatment prostate cancer (see the entire article, especially page 405, Conclusions). The reference also notes the phase II study of NCT01576172 involving the combination of abiraterone acetate, prednisone and veliparib as discussed above (see the entire article, especially page 404, Combining the PARP inhibitor with androgen deprivation therapy; page 405, Conclusions).
Sandhu et al. teaches the use of 300 mg of PARP inhibitor niraparib mg orally in the treatment of castration resistant prostate cancer (see the entire article, especially Methods).
NCT’901 teaches the use of 160 mg/day orally of enzalutamide and 100 mg or 200 mg or 300 mg daily niraparib in the treatment of metastatic castrate-resistant prostate cancer
In essence, the art, as exemplified by the cited references, teaches the use of each of niraparib (100 mg, 200 mg or 300 mg), abiraterone acetate and prednisone for the treatment of metastatic castration-resistant prostate cancer (see the entire article, especially page 3, Experimental: Experimental Treatment).

The instant invention differs from the references by reciting the combination of niraparib, abiraterone acetate and prednisone for treatment of prostate cancer.

However, combination therapy for the treatment of prostate cancer is well-known in the medical art as evidenced by NCT’172, Logothetis, Zhang and NCT’901 discussed above. NCT’172 teaches the combination of a PARP inhibitor (veliparib), an androgen deprivation therapy (abiraterone acetate) and prednisone. Niraparib, like veliparib, is a known PARP inhibitor useful in treating prostate cancer. Therefore, the use of niraparib, instead of veliparib, in combination with abiraterone acetate and prednisone for treatment of prostate cancer is rendered prima facie obvious.
Additionally, as recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    189
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    699
    media_image2.png
    Greyscale

Each of niraparib, abiraterone acetate and prednisone is known in the art, as evidenced by the cited prior art, for treatment of prostate cancer. Thus, the combination of niraparib, abiraterone acetate and prednisone to provide treatment of prostate cancer to a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).

The instant claims further differ from the cited references by reciting (i) the use of various amounts of each compound (see instant claims 37, 48, 49, 51-57, 70-73 and 76), (ii) the administration of the compounds in a single composition or in separate compositions (see instant claims 41-44 and 66-68), (iii) once daily administration of niraparib and abiraterone acetate (see instant claim 37), (iv) treatment regimens, i.e., once or twice daily of prednisone (see instant claims 58 and 61) and (v) wherein the patient underwent taxane-based chemotherapy or androgen receptor-targeted therapy prior to administration of niraparib and abiraterone acetate (see instant claims 64 and 65).





as evidenced above, the art teaches niraparib in the amounts of 100 mg, 200 mg and 300 mg are useful in treating prostate cancer. In addition, determining the treatment regimen, for example, amount of each compound in combination or administration once or twice, etc. daily, that would result in optimum treatment of prostate cancer in a patient would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention. The court has held that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971);
the administration of the active agents in a combination therapy as a single composition or separately is routinely done in the medical art (see for example, WO 2012/009475, paragraph 0143; WO 2014/089324, paragraph 0134); and
as evidenced by Logothetis et al., patients with metastatic castration-resistant prostate cancer previously treated with another anticancer therapy, such as, docetaxel (a taxane-based chemotherapy), can be treated with a combination of other anticancer agents. Therefore, absence a showing of criticality, the use of the claimed combination to treat patient previously treated with taxane-based chemotherapy or androgen receptor-targeted therapy is rendered prima facie obvious.
For the reasons given above, the claimed invention would have been obvious to the skilled artisan in the art at the time of the present invention.


Response to Arguments
Applicant argues
claim 37 requires oral administration of niraparib once per day whereas NCT’172 discloses that the PARP inhibitor, veliparib, must be administered two times per day;
there is no suggestion or motivation for the skilled artisan in the art to administer a PARP once per day in combination with any other agent much less with abitraterone acetate;
the mere disclosure of a PARP inhibitor and an androgen receptor inhibitor does not disclose or suggest the desirability or expectation of success for the claimed once daily administration of a PARP inhibitor and a CYP17 inhibitor or an oral pharmaceutical composition comprising niraparib and abiraterone acetate;
there is no evidence in this record that one skill in the art looking at treating prostate cancer would merely substitute compounds having different mechanisms of action much less any expectation of success based on such substitution; and
the data in the Examples of the instant specification demonstrate surprising and unexpected results based on administration of niraparib and abiraterone acetate once per day.
Applicant’s argument was considered but not persuasive for the following reasons.
The only difference between the combination taught NCT’172 and the claimed invention is the difference in the PARP utilized, i.e., veliparib (NCT’172) and niraparib 
As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Additionally, as noted above, the court has held that combination of two compositions each of which is taught by the prior art to be useful for the same purpose, to form a third composition for the very same purpose is prima facie.  
Each of abiraterone acetate, prednisone, veliparib and niraparib is known in the art to be useful in treating prostate cancer and veliparib and niraparib are both PARP inhibitors known to useful in treating prostate cancer.  Therefore, (i) replacing niraparib for veliparib or docetaxel in the composition of NCT’172 or Logothetis et al., respectively or (ii) replacing abiraterone acetate for enzalutamide in the composition of NCT’901 or (iii) the addition of abiraterone acetate in the compositions of Zhang or Sandhu for treating prostate cancer would have been prima facie obvious to the skilled artisan in the art at the time of the present invention based on the teaching of the prior art and the level of skill of the ordinary artisan in the medical art at the time of the present invention.

Applicant argues (i) there is no suggestion or motivation for the skilled artisan in the art to administer a PARP once per day in combination with any other agent much 
In essence, applicant’s argument centers around the once a day administration of niraparib in combination with abiraterone acetate and the position that said once a day administration demonstrates surprising and unexpected results.
However, once a day administration of (i) combination therapy including abiraterone acetate or niraparib in combination with other anticancer agents (see for example, NCT’172; NCT’901; Logothetis, page 1211, Methods, 2nd paragraph) and (ii) abiraterone acetate or niraparib (see for example, Sandhu, Methods; Zhang, page 402, left col., 2nd full paragraph) for treating prostate cancer are known in the medical art.  Therefore, the limitation that niraparib and abiraterone acetate are administered once per day does not render an otherwise obvious combination unobvious.
Additionally, although, NCT’172 teaches veliparib is administrated two times per day, the medical art teaches various treatment regimens based on the severity of a disease, age, weight, etc.  and as noted above, the administration of niraparib once a day for treatment of prostate cancer was known in the art at the time of the present invention (see for example, Zhang and Sandhu).  Therefore, the use of niraparib once a day in combination with abiraterone acetate and/or prednisone would have been obvious to one of skill in the medical art at the time of the present invention.  The motivation is a 
Lastly, applicant argues surprising and unexpected results with reference to the Examples in the present specification.  
However, applicant does not show that once a day administration of other PARP inhibitors, such as, veliparib, would not also result in increased survival as shown in Table 4 of the present specification.  
If applicant intends to rely on unexpected results, attention is invited to MPEP § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art, the claims are considered prima facie obvious.
For these reasons, the rejection of claims 37-44, 48, 49, 51-58, 60-62 and 64-76 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01576172 (ClinicalTrials.gov., 2012), Logothetis et al. (Lancet Oncol., 2012), Zhang (Asian J. of Andrology, 2014), Sandhu et al. (Asia-Pac J. Clin. Oncol., 2012) and NCT02500901 (ClinicalTrials.gov., 2015) in combination is maintained.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628